Citation Nr: 1402274	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  01-04 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for entitlement to VA benefits.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

In April 1998, the Board of Veterans' Appeals (Board) denied a claim for VA benefits on the basis that the appellant did not have any period of recognized military service for VA benefits purposes. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2000 decision, in which the RO denied the Veteran's request to reopen the matter of his basic eligibility for entitlement to VA benefits. 

The appellant filed a notice of disagreement (NOD) with the October 2000 RO decision in February 2001, and the RO issued a statement of the case (SOC) in March 2001.  The appellant filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2001. 

In September 2001, the appellant testified during a hearing before RO personnel: a transcript of that hearing is of record.  In January 2002, the RO issued a supplemental SOC (SSOC) reflecting its continued denial of the petition to reopen. 

In July 2002, the appellant testified during a Board hearing before the undersigned Veterans Law Judge (VLJ), at the RO in Chicago, Illinois; a transcript of that hearing is also of record. 

In September 2003 and in April 2006, the Board remanded the petition to reopen the previously denied claim to the RO, via the Appeals Management Center (AMC) in Washington, DC.  Subsequent to each remand, the AMC continued to deny the request to reopen (as reflected in December 2005, January 2006, and February 2009 SSOCs), and returned this matter to the Board for further appellate consideration. 

In April 2009, the Board issued a decision denying the appellant's petition to reopen his claim of basic eligibility for entitlement to VA benefits.  In April 2010, a Deputy Vice Chairman of the Board denied the appellant's motion for reconsideration of the April 2009 Board decision.

On June 25, 2010, the appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Memorandum Decision dated May 23, 2012, the Court set aside the Board's April 2009 decision and remanded the claim for further development and readjudication.

In June 2012, VA received a properly executed VA Form 21-22a (Appointment of Individual as Claimant's Representative) which granted a power of attorney on behalf of Attorney Bonner.  This form revokes a previous power of attorney granted to the Disabled American Veterans.

In March 2013, the Board reopened the appellant's claim of basic eligibility for entitlement to VA benefits, and remanded the reopened claim to the RO for further development and readjudication.

Following completion of additional development, the RO denied the claim on the merits (as reflected in a September 2013 SSOC), and returned this matter to the Board for further appellate consideration.

A review of the Virtual VA electronic records storage system does not reflect any additional, pertinent evidence which is not currently associated with the paper claims file.

This appeal has been advanced on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2013). 

As a final preliminary matter, the Board observes that the appellant has appealed to the Board an issue of entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.  This claim was addressed under a separate docket number in a Board remand dated June 2012.  The record reflects that the appellant's request for a Board hearing at the RO is still pending.  That issue, therefore, is not currently before the undersigned at this time.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided on appeal has been accomplished.

2.  The service department has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the Armed Forces of the United States.


CONCLUSION OF LAW

The criterion for "Veteran" status for purposes of entitlement to VA benefits has not been met.  38 U.S.C.A. §§ 101(2), 107, 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.8, 3.9, 3.102, 3.159, 3.203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This claim originated from an application to reopen.  With respect to a request to reopen a previously denied claim, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

The appellant in this case has, alternatively, sought service-connected compensation and nonservice-connected pension benefits.  The matter now before the Board involves a claim to establish basic eligibility for VA benefits based upon attaining legal status as a "Veteran."  The dispositive issue on appeal is limited to whether the appellant has established veteran status for purposes of VA benefits.

An October 3, 2000 RO denial letter specifically advised the appellant of VA's prior attempts to verify his claimed service which included his name, Army service number, date of birth and place of birth.  This decision was rendered prior to the passage of the VCAA on Nov. 9, 2000.

Thereafter, in February and May 2001, the appellant submitted copies of military-related papers which he believed established his veteran status.  A March 2001 SOC provided a detailed account of the reasons for the prior denial of the claim, and the kind of evidence that would be considered new and material.  A DRO hearing in September 2001 focused exclusively on the issue of veteran status.

In response, the appellant submitted multiple documents attesting to his wartime service in the Philippines.  This included an affidavit from an individual who identified himself as a U.S. Army officer who asserted that the appellant served under his unit, and a service mate who attested to having personal knowledge that the appellant served under the command of the U.S. Army officer.  

The legal documents in this case, which include an April 2009 Board denial, a May 2012 Memorandum Decision by the Court and a March 2013 Board decision and remand, explicitly discuss the types of evidence and/or information deemed necessary to decide this case. 

Thereafter, RO letters dated April and July 2013 advised the appellant of the respective duties on the part of himself and VA in developing his claim.  

The record also reflects that the appellant has been assisted by an attorney with an April 2013 letter explicitly recognizing the types of evidence needed to substantiate "Veteran" status.

Based upon the above, the Board finds that VA's notice obligation has been satisfied.  As this case was initiated prior to the passage of the VCAA, pre-adjudicatory VCAA compliance is an impossibility.  Nonetheless, any content or timing VCAA notice defect has been cured as the record clearly demonstrates that the appellant has actual notice of the evidentiary requirements concerning the dispositive issue on appeal.  In this respect, the appellant has obtained affidavits from military personnel attesting to his military service which was sufficient to reopen his previously denied claim.  In addition, the April 2013 attorney letter clearly acknowledges an awareness of the exact types of documents necessary to substantiate veteran status, and the means for obtaining those documents.  The Veteran's prior representative, in written argument submitted in June 2002, listed in detail the applicable regulations and caselaw pertaining to establishing veteran status, and recognized Philippine guerilla units in particular.

Given these facts, the Board finds that the notice defects are non-prejudicial and would have no prejudicial effect to the appellant in deciding his case at this time.  See Mayfield I, 19 Vet. App. at 121-22 (noting that the claimant's actual knowledge of an evidentiary requirement is sufficient to demonstrate that a notice defect omitting such information was not prejudicial).  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007). 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Notably, pursuant to a Board remand dated March 2013, all relevant documents remotely relevant to the issue of veteran status were sent to the National Personnel Records Center (NPRC) in an attempt to verify the appellant's claimed military service.  As of this decision, the NPRC's most recent refusal to verify the appellant's service in September 2013 is based upon all relevant documents associated with the record.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed Cir. 2008) (holding that VA is required to forward "all procurable data, including lay statements" to the service department for verification).  The appellant submitted additional documents in August and October 2013, but these documents were already presented to the NPRC.  The appellant has not shown that this certification refusal was based on incorrect, incomplete, or erroneous information to warrant any further attempts at verification.

Also of record and considered in connection with the appeal is are transcripts of the appellant's September 2001 RO hearing, and the July 2002 Board hearing, along with various written statements provided by the appellant, as well as by various individuals who served with the appellant and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted. 

At the hearing in July 2002, the undersigned noted the issue on appeal and the testimony focused on establishing veteran status.  The appellant and his representative provided specific argument and information relevant for service verification purposes, including a specific request for another attempt at verification.  Thus, the Board finds compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

The Board also finds that the RO has substantially complied with the Board's March 2013 remand directives by sending the appellant notices in April and July 2013, and requesting verification from the NPRC in July 2013 by enclosing all documents identified in the remand directives.  Notably, the RO's letters to the appellant did not specifically request him to "submit any other evidence and/or information which is pertinent to verifying his claimed qualifying service" (emphasis original) as instructed by the Board.  However, after review of the entire evidentiary record to include the April 2013 attorney communication, the Board finds that the appellant and his representative clearly understand the importance of submitting such documents.  In October 2013, the appellant once again submitted additional documents which were in his possession.  

Thus, based upon the actual knowledge of the appellant and his attorney, the Board finds substantial compliance with its remand directives.  See, e.g., D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that substantial compliance, rather than strict compliance, with the Board's remand directives is required).  Moreover, on these facts, additional efforts to correct the notice deficiency would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).

The Board further observes that, in Palor v. Nicholson, 21 Vet. App. 325 (2007), the claimant had attempted to establish veteran status but had no official service department records and the NPRC refused to verify the claimed Philippine service.  The Palor Court held that the VA's failure to properly notify the claimant of the means to establish veteran status under 38 C.F.R. § 3.203 and § 3.41 was harmless error as a matter of law.  The Court reasoned as follows: 

"This is so because based on the U.S. service department's refusal to certify, there are presumably no documents issued by the U.S. service department that the appellant could submit to VA that would show qualifying service under § 3.203."

Palor, 21 Vet. App. at 332.

The disposition of this case is controlled by the Palor precedent, and there are no further means to verify the claimed service by the appellant rendering him ineligible for the benefits being sought as a matter of law.  Palor, 21 Vet. App. at 332-3.  In such a situation, no amount of notice or further assistance to the appellant can change the legal outcome so that any notice deficiency constitutes harmless error.  Id.  See also Mason v. Principi, 16 Vet. App. 129, 132   (2002) (VCAA not applicable as claimed service during the Iranian hostage crisis was not a "period of war" for purposes of entitlement to nonservice-connected pension benefits). 

As noted in Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997), and reiterated in Palor, the appellant's "only recourse lies within the relevant service department, not the VA."  Soria, 118 F.3d at 749.  See Palor, 21 Vet. App. at 333.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

An application for disability compensation consists of five elements: (1) status as a veteran, (2) existence of a disability, (3) service connection of that disability, (4) degree of disability, and (5) effective date of benefits.  Vargas-Gonzalez v. Principi, 15 Vet. App. 222, 227-8 (2001), citing Barrera v. Gober, 122 F.3d 1030, 1037 (Fed. Cir. 1997). 

VA benefits are available for certain types of Philippine service, under specific circumstances.  See 38 C.F.R. §§ 3.40, 3.41.  The following certifications by the service departments will be accepted as establishing guerrilla service: (i) recognized guerrilla service; (ii) unrecognized guerrilla service under a recognized commissioned officer only if the person was a former member of the United States Armed Forces (including the Philippine Scouts) or the Commonwealth Army.  38 C.F.R. § 3.40(d)(2).

For the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a DD Form 214 (Certificate of Release or Discharge from Active Duty), or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department and, (2) the document contains needed information as to length, time, and character of service, and (3) in the opinion of the Department of Veterans Affairs, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).  In addition, 38 C.F.R. § 3.203(c) provides in pertinent part that "[w]hen a claimant does not submit evidence of service or the evidence submitted does not meet the requirements of paragraph (a) of this section, the VA shall request verification of service from the service department."

VA is prohibited from finding, on any basis other than a service department document, which VA believes to be authentic and accurate, or service department verification, that a particular individual served in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In addition, service department findings are binding on the VA for purposes of establishing service in the U.S. Armed Forces.  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993). 

A person seeking VA benefits must first establish by a preponderance of the evidence that the service member upon whose service such benefits are predicated has attained the status of veteran.  D'Amico v. West, 12 Vet. App. 264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

The appellant contends that he has qualifying military service for purposes of VA compensation benefits.  He has submitted numerous documents which, among other things, note his service from September 3, 1943 to April 29, 1946 in the Philippines, including service in "H" Company, 2nd Battalion, 31st Infantry Regiment of the Bulacan Military District, as well as that unit's attachment to the U.S. 6th Army.

In particular, the appellant has submitted the following documents:

* a 1946 Affidavit for Philippine Army (PA) Personnel reporting the appellant's service as a "Civilian guerilla" during World War II (received in February 1989);
* a September 7, 1987, Certification from the General Headquarters of the Armed Forces of the Philippines listing the appellant under service number [redacted] Infantry (inactive) with guerilla military service with "H" Co., 2nd Bn, 31st Inf. BMD (F-23) from September 30, 1943 to April 29, 1946, and also noting the appellant was not carried on the Approved Revised Reconstructed Guerilla Roster of 1948 but had been paid arrears (received in February 1989);
* an April 27, 1946, Processing and Identification Slip from the PA 4th Replacement Battalion Headquarters (received in February 1989);
* an April 29, 1946, PA Certificate of Relief from Active Duty Discharge reflecting a civilian guerilla discharge (received in February 1989);
* a March 7, 1947, Official Certification by an Assistant Adjutant General reflecting that the appellant was carried on the approved guerilla roster of the 31st and 32nd Bulacan Military District FCLGA as a private (received in February 1989);
* an April 30, 1946, Certificate from a Commanding Officer reflecting that the appellant was an active member of Bulacan Military District and fully included in the Official Roster of Troops approved by AFPAC (received in February 1989);
* a 1946 Clearance Slip from the PA 4th Replacement Battalion Headquarters (received in December 1991);
* an April 1946, Oath and Certification of Enlistment with examination report (received in December 1991);
* a February 1945, PA Personal Record (received in December 1991);
* an April 29, 1946, oath certification with emergency contact notice information (received in December 1991);
* an April 1946, Affidavit for PA Personnel in handwriting reflecting a civilian guerilla status (received in December 1991);
* an April 1946, Affidavit for PA Personnel in typeset reflecting a civilian guerilla status (received in December 1991);
* a February 1947, Official Certification issued by PA Headquarters at Camp Murphy, Quezon City (received in October 1995);
* a March 1947, Affidavit from a Commanding Officer Lieutenant Colonel of the PA Infantry (received in October 1995);
* a summary of service submitted by the appellant in October 1995;
* a summary of service submitted by the appellant in January 1988;
* a newspaper article entitled Fighting to Become a Citizen (received in January 1988);
* a September 21, 1985, letter from the U.S. Army Reserve Component, Personnel Services Directorate (received in January 1988);
* a summary of service submitted by the appellant on January 22, 1999;
* a copy of the appellant's September 1997 RO hearing transcript with corrections (received in August 1999);
* an April 12, 1983, certification from the Philippine Veterans Affairs Office (received in August 2000);
* a statement by the appellant received in February 2001;
* transcript of appellant's hearing before the Board in July 2002;
* an article entitled Pinoy WW II Vets Without Records Can Get US Citizenship (received in August 2005);
* a September 1994, letter from the appellant to the U.S. Army Finance Center (received in August 2005);
* a Certificate of Eligibility from The American Legion (received in January 2006);
* an affidavit from E.P.R. dated January 2006 (received in March 2006);
* a statement by the appellant dated February 26, 2006 (received in March 2006);
* an affidavit from P.O.D., dated March 2006 (received in March 2006);
* an affidavit from M.B.F., dated March 2006 (received in March 2006);
* an article from Philippine News with handwritten comments (received in December 2010);
* a picture of the appellant in military uniform (received in December 2010); and
* a statement by the appellant (VA Form 9) received in December 2010.

In this case, the appellant has not submitted a DD Form 214 or an original Certificate of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  The various certifications from entities of the Republic of Philippines submitted by the appellant fail to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate United States service department but rather documents from the Philippine government.  

Similarly, while the appellant has submitted an affidavit from an individual claiming who identified himself as a U.S. Army officer as well as documents from other individuals, the documents themselves do not comply with 38 C.F.R. § 3.203 as they are not issued by the service department and, since the information contained within conflicts with NPRC certifications, in the opinion of the Board the documents contents do not appear to be accurate.

Nonetheless, pursuant to 38 C.F.R. § 3.203(c), VA has submitted all of these documents to the NPRC in an attempt to verify qualifying military service for VA compensation purposes.  In September 2013, after reviewing copies of these documents and other information in their possession, the NPRC notified the RO that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  This verification is binding on VA such that VA has no authority to change or amend the finding.  Duro, 2 Vet. App. at 532.

The Board stresses to the appellant that establishing veteran status with qualifying Philippine service is limited by the requirements and proscriptions of 38 C.F.R. § 3.203 and § 3.41.  These provisions require that an applicant prove the requisite service with either official documentation issued by a United States service department or verification of the claimed service by such a department.  Soria, 118 F.3d at 748; Palor, 21 Vet. App. 325 (2007).  There are no other means.  Id.  

Based upon the record in this case, the appellant had no qualifying service as a member of the Philippine Commonwealth Army or the recognized guerrillas in the service of the United States.  Accordingly, as the appellant may not be considered a "Veteran" for the purpose of VA benefits, the claim, therefore, must be denied.


ORDER

The claim of basic eligibility for entitlement to VA benefits is denied.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


